NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                  Submitted November 5, 2009*
                                   Decided November 10, 2009


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                MICHAEL S. KANNE, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

No. 09-1719
                                                                   Appeal from the United
JOSEPH MADISON,                                                    States District Court for the
      Petitioner-Appellant,                                        Southern District of Indiana,
                                                                   Indianapolis Division.
                v.
MARK R. SEVIER, Superintendent,                                    No. 1:08-cv-739-DFH-JMS
Miami Correctional Facility,                                       David F. Hamilton, Chief
      Respondent-Appellee.                                         Judge.


                                                 Order
    Joseph Madison contends that Indiana violated the Constitution when it rescinded
some of his good-time credits because he refused to attend a program for sex offend-
ers. The district court denied his petition under 28 U.S.C. §2254.
    Indiana maintains two programs for imprisoned sex offenders. One is called the
“Sex Offender Containment and Accountability Program” and the other “Sex Offender
Management and Monitoring.” Prison officials decided that Madison did not need to
participate in the latter program until close to his release date (which will be no earlier
than 2017) but directed him to participate in the former program. He refused and was
disciplined. There is some possibility that Madison did not understand the difference be-
tween the two programs, but once he received a direct order to join the Sex Offender
Containment and Accountability Program he had to comply. No prisoner is entitled to
insist that his own view of his obligations be dispositive. He was obliged to follow the
express instructions he received and pursue intra-prison remedies to clear up any mis-
understanding; instead he chose defiance and was handled accordingly.

   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 09-1719                                                                         Page 2

    There are no disputed issues of material fact, so the district court did not need to
hold an evidentiary hearing. Madison’s arguments are legal. He contends, for example,
that Indiana violated the Constitution’s prohibition of ex post facto punishments when
it penalized his refusal to participate in the Sex Offender Containment and Accountabil-
ity Program, which came into existence after his child-molestation offenses. See Ind.
Code §35-50-6-5(a)(6). But the ex post facto clause deals with punishment for crimes,
and the consequence of failure to comply with a requirement of prison life is not a pun-
ishment for the crime that landed the person in prison. Discipline is designed to imple-
ment the prison’s administrative rules; an inmate can avoid discipline by conforming his
conduct to those rules. If a prison changes its lunch hour from noon to 12:30 after the
date of a prisoner’s conviction, he must eat at the new time. Cf. Smith v. Doe, 538 U.S. 84
(2003) (program requiring sex offenders to register may be applied to persons whose
crimes predate the program’s enactment).
    Madison also maintains that the need to reveal his sexual history as part of the Pro-
gram violates the privilege against compulsory self-incrimination. That contention is
hard to square with McKune v. Lile, 536 U.S. 24 (2002), and the principle that the self-
incrimination clause deals only with information that can lead to criminal punishment.
Madison does not contend that anything he says during the Program can be used in
evidence against him in criminal proceedings, or will be used to derive such evidence.
See Allison v. Snyder, 332 F.3d 1076, 1079–80 (7th Cir. 2003).
    Madison’s other arguments concern the conduct of the disciplinary hearing. He
complains that the Board ordered his lay advocate to leave before the hearing was
over, but he does not explain what difference this made to his ability to defend himself:
Madison does not deny that he refused to participate in the Program. Madison also as-
serts that members of the disciplinary board were not impartial, but he does not point
to any fact that would tend to support this assertion.

                                                                                AFFIRMED